REVELS, P. B., Associate Judge.
This cause came on to be heard upon petition of attorneys for appellant for allowance of attorneys fees for services in perfecting appeal in subject case. The Court having read with interest the affidavit attached to said petition and we must admit that we are impressed with the mathematical gymnastics used by the affiant in his calculations; but it took us on an excursion through fantasia and that even though we are living in the space age this astronomical figure of $16,500 is without justification. We find that in the Supplement to Separation and Property Division Agreement dated the 10th day of March, A. D. 1953, between the parties to this cause provides as follows:
“3. In the event it shall become necessary for the wife to bring suit to enforce any provision of this Supplemental Agreement or of the main Separation and Property Division Agreement, or to collect any sum due thereunder agreed by the husband to be paid, and the wife should be successful in such suit then it is agreed that all costs of such litigation, together with a reasonable attorney’s fees, for the wife’s attorneys, shall be paid by the husband.”
By reason of the foregoing provision the appellant is entitled to recover a reasonable attorneys fee for the services of her attorneys, and we also find that the lower court allowed a fee of $2,500 for their services and this court affirmed that as being a reasonable fee. We find that $2,500 is a rea*516sonable attorneys fee for the appellant’s attorney for perfecting and prosecuting successfully this appeal, and for their services rendered in her behalf before this court.
Finding as we do, on the basis of the record presented, that $2,500 is a reasonable fee to be allowed appellant’s attorneys, it is hereby ordered that Robert Pentland, Jr., pay to Sinclair and Nicholson, Esqs., attorneys for the appellant, the sum of $2,500 for services rendered by them in behalf of the appellant before this court.
It is so ordered.
KANNER, Acting Chief Judge, and SHANNON, J., concur.